Citation Nr: 1144657	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  03-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney 


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to June 1952. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2008, the Board denied service connection for residuals of pneumonia.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2010 Memorandum Decision, the Court vacated that portion of the decision relevant to the issue captioned above and remanded the claim for further development.   

The appeal is REMANDED to the RO.  


REMAND

The Veteran served as a U.S. Army infantryman and clerk with combat service in Korea in 1950-51.  He contends that he was exposed to cold weather conditions and incurred recurrent respiratory disease including pneumonia in service.  

Service personnel records showed that the Veteran was likely exposed to cold weather conditions in Korea during combat operations.  Service treatment records showed that the Veteran was treated on one occasion in March 1949 for tonsillitis. A  June 1952 discharge physician examination is silent for any symptoms or diagnosis of chronic residuals of any respiratory disease or dysfunction.  

In a July 2001 claim for service connection for residuals of pneumonia, the Veteran reported that he had been hospitalized for pneumonia at a private facility in 1962.  Records of this care have been obtained.  In February 1963, the Veteran was admitted for symptoms of cough, chest pain, fever, and headache.  The attending physician initially diagnosed pneumonia.  After treatment with antibiotic medication, the Veteran reportedly made a good recovery.  The final diagnosis was upper respiratory infection and sinusitis.  The claims file also contains the reports of approximately annual physical examinations provided by the Veteran's employer from 1996 to 2002 and VA outpatient treatment records through May 2009.  

In an August 2006 Board hearing, the Veteran testified that he experienced pneumonia and bad colds several times in the past including an episode the previous year when he was nearly hospitalized.  Instead, the Veteran stated that he received care as an outpatient in a physician's office for three days.  The Veteran did not identify the physician or the date of the treatment. 

In March 2008, the Board denied service connection for residuals of pneumonia.  The Board placed greatest probative weight on the October 2006 examination report of a VA physician who reviewed the service and post-service medical history of record, examined the Veteran, and concluded that the Veteran's respiratory system was normal notwithstanding a history of pneumonia in the past.  Records of the outpatient treatment reported by the Veteran at his hearing were not requested and were not associated with the claims file. 

In January 2010, the Court noted that VA failed to fulfill the duty to assist the Veteran in obtaining relevant treatment records for the episode of respiratory illness that he reported at his Board hearing.  

VA has a duty to make reasonable efforts to assist claimants in substantiating a claim for VA benefits.  Assistance includes reasonable efforts to obtain relevant private treatment records that the Veteran adequately indentifies and authorizes VA to obtain.  If VA is unable to obtain all relevant records sought, VA shall notify the Veteran, explain the efforts that were taken, and describe any further action to be taken with respect to the claim.  38 U.S.C.A. §§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 (2011).  Therefore, a remand is necessary for the RO to seek from the Veteran the dates and identity of clinicians or facilities that provided diagnosis and care for respiratory disease as reported by the Veteran at his hearing for the period of time from 2005 to the present.  

Further, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim that are in Federal custody.  Id.   VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO should request VA medical records pertaining to the Veteran from May 2009 to the present.

If any new records received show that the Veteran has experienced recurrent respiratory illness or dysfunction, then an additional VA medical examination and opinion on a possible relationship to service is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request from the Veteran the identity of all private medical clinician(s) who provided diagnosis and treatment for respiratory disease that he reported during his August 2006 Board hearing and at later time.  Request that the Veteran authorize VA to obtain relevant records, and if authorized, request the records from the medical care providers and associate any records received with the claims file.  If the RO is unable to obtain all relevant records sought, the RO shall notify the Veteran, explain the efforts that were taken, and describe any further action to be taken with respect to the claim.  

2.  Request all records of VA medical care since May 2009 and associate any records received with the claims file.  

3.  If and only if the new private and VA records received show that the Veteran experienced acute or chronic symptoms of any form of respiratory disease or dysfunction, then schedule the Veteran for a VA pulmonary examination.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner assess the Veteran's current respiratory system including any current disease or residuals of previous episodes.  Request that the examiner provide an opinion whether any current disease or residuals of previous respiratory illness is at least as likely as not related to cold exposure, an episode of tonsillitis, or any other aspect of military service.  

4.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for service connection for the residuals of pneumonia.   If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



